*693
After Remand from the Alabama Supreme Court

PITTMAN, Judge.
The prior judgment of this court, see T.C. v. C.E., 91 So.3d 684 (Ala.Civ.App. 2011), has been vacated on certiorari review. See Ex parte C.E., 91 So.3d 687 (Ala.2011). In compliance with Ex parte C.E., we hereby dismiss the appeal taken in this cause with instructions to the juvenile court to vacate its judgment and to dismiss the case.
APPEAL DISMISSED WITH INSTRUCTIONS.
THOMPSON, P.J., and BRYAN, THOMAS, and MOORE, JJ., concur.